Citation Nr: 1426222	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  12-35 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to April 1990, and had National Guard service thereafter with periods of active duty for training (ACDUTRA).

This appeal is before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran has tinnitus that was caused or aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1(m), 3.6, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA.  See 38 C.F.R. § 3.6.  

A service department finding that injury, disease or death occurred in line of duty is binding on VA unless it is patently inconsistent with the requirements of laws administered by VA.  38 C.F.R. § 3.1(m).

VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

As reflected in a February 2014 statement, the Veteran asserts that intermittent tinnitus began in 1998, when he started having aviation duties during his National Guard training.  He stated that he would sometimes work for long hours on "hot refueling," where he refueled aircraft while their engines were still running, which exposed him and others to considerable noise and diminished hearing after the missions were complete, and where the hearing protection was inadequate.  He further stated that, although he had been a full time police officer, the gun fire noise to which he was exposed was insignificant compared to his military noise exposure.  He stated that, as a police officer, he never was on a firing range without hearing protection and never left the range with any diminished or dull hearing. 

The record reflects that while on ACDUTRA in March 2012, the Veteran had ringing in his ears and was advised to see a doctor.  He was treated in April 2012, at which time he complained of recent ringing in his ears and having had episodes of such beginning in about 1999.  

An April 2012 National Guard Statement of Medical Examination and Duty Status reflects that the Veteran incurred bilateral tinnitus in the line of duty while on ACDUTRA, and that he had encountered repetitive exposure to noise trauma from service since 1999.  

A National Guard Report of Investigation for Line of Duty Status contains a notation that the Veteran had a medical diagnosis of bilateral tinnitus, due to repetitive exposure to noise trauma from helicopters, artillery, etc., which had manifested during March 2012 ACDUTRA.  It was also noted that the Veteran had been assigned as an M-Day Soldier to an aviation battalion in 1998, and that he had been a police officer for over 17 years.  The investigating officer, in October 2012, found the Veteran's tinnitus to have been incurred in line of duty.

The Appointing Authority officer agreed with and approved the investigating officer's findings.  The Reviewing Authority officer disapproved of the findings on the basis that there was insufficient documentation to establish a direct link between the Veteran's service and his tinnitus, and that his civilian job as a police officer "was as likely to create these claimed conditions as his service in the military."  However, the Final Approving Authority officer, in November 2012, determined that bilateral tinnitus was incurred in the line of duty, as it existed prior to service but sustained service aggravation.  Therefore, the record reflects a service department finding that aggravation of the Veteran's bilateral tinnitus occurred in line of duty.  

This service department finding is not patently inconsistent with the requirements of laws administered by VA.  In this regard, the Board notes statements, received in February 2014, from the Veteran's service comrades from 1998 to 2002, D.M. and J.K.  These statements indicate that they had duties with the Veteran refueling aircraft while the aircraft were running full power, which exposed them to significant noise with inadequate hearing protection and damaged the hearing of almost everyone in their unit.  Also, a February 2014 statement from the range master of the Veteran's police firearm unit reflects that live fire training on the range required strict adherence to significant hearing protection protocols.  Moreover, the Board notes that the Reviewing Authority officer in October 2012, who found that there was insufficient documentation to establish a direct link between the Veteran's service and his tinnitus, stated that his civilian job as a police officer "was as likely to create these claimed conditions as his service in the military"; the Reviewing Authority officer therefore found the evidence regarding whether the Veteran's tinnitus was service-related to have been in relative equipoise.
  
Thus, the service department finding that aggravation of the Veteran's bilateral tinnitus occurred in line of duty is binding on VA.  Resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran has tinnitus that was caused or aggravated by service.  Accordingly, service connection for tinnitus must be granted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for tinnitus is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


